Citation Nr: 1609315	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO. 10-07 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability, to include lumbar degenerative disc disease (DDD), to include as secondary to a service-connected right toe disability, and, if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the issues on appeal for additional development in August 2012, March 2014, and April 2015. As explained further in the remand section below, the Board finds that there has not been substantial compliance with the most recent remand and therefore, a remand is necessary. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran and his wife testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in February 2011. A transcript of the hearing is associated with the electronic claims files. By letter dated in February 2014, the Veteran was notified that the Veterans Law Judge who had conducted the February 2011 hearing was no longer employed by the Board and afforded the opportunity to present testimony at an additional hearing. By response received in February 2014, the Veteran requested a Travel Board hearing. Subsequently, a March 2014 letter from the Veteran's representative indicated that the Veteran wished to withdraw his request for a Board hearing. Thus, the hearing request is deemed withdrawn. 38 C.F.R. 
§ 20.702(e).

In accordance with the March 2014 Board remand, the Veteran was scheduled for a DRO hearing and notified thereof in September 2014 correspondence. In an October 2014 email the Veteran's representative indicated the Veteran no longer wanted a DRO hearing. Therefore, the DRO hearing request is also deemed withdrawn.

As part of its March 2014 remand, and pursuant to a February 2013 request, the Board dismissed the issues of service connection for a bilateral lower extremity disorder, hypertension and a cerebrovascular accident, and an increased rating for a right great toe fracture. As such, those issues are no longer on appeal.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). Although the RO reopened the claim in the May 2008 rating decision on appeal, the Board must still address the issue of new and material evidence. As the issue has inadvertently not yet been addressed, the Board will briefly address it below.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. An March 2006 rating decision denied service connection for a low back disability. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

2. The evidence associated with the claims file subsequent to the March 2006 rating decision is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disability.


CONCLUSIONS OF LAW

1. The March 2006 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2. New and material evidence sufficient to reopen the claim of service connection for a low back disability has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). In light of the fully favorable decision as to the issue of reopening, no discussion of compliance with the duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The underlying claim requires further development, addressed in the remand section below.

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted, and material evidence is evidence that, by itself or when considered with previous evidence, relates to an unproven fact necessary to substantiate the claim. Id. Newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

The RO last denied service connection for a low back disability in March 2006, which the Veteran did not appeal. 38 C.F.R. §§ 3.156(c), 20.302. Therefore, the March 2006 decision is final. 38 C.F.R. §§ 3.104, 20.302, 20.1103. The evidence of record at the time of that decision consisted of service and VA treatment records, private treatment records and the Veteran's lay statements. 

Evidence received since the rating decision includes a buddy statement indicating the Veteran has a marked limp due to his foot injury that was not present prior to service, and which results in significant back pain, and another statement from the Veteran's son clarifying the Veteran's back disability pre-existed a June 2005 back injury of record. Justus v. Principi, 3 Vet. App. 510, 513 (1992). Additional VA treatment records also reflect an altered or unsteady gait, which corroborate the Veteran's allegations of an altered gait due to his right toe disability causing his low back disability. This evidence is new as it was not previously submitted to agency decision makers, and material as it addresses the unestablished fact of causation or aggravation. It is not redundant and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for a low back disability is warranted. Shade, 24 Vet. App. at 120.


ORDER

New and material evidence having been received, the claim for service connection for a low back disability, to include as secondary to a right toe disability, is reopened; the claim is granted to this extent only.


REMAND

Unfortunately, the matter must be again be remanded to ensure compliance with the Board's remand directives. Stegall, 11 Vet. App. 268 (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"). In this regard, in the April 2015 remand directives, and in the original March 2014 remand directives, the examiner was asked to provide an opinion on whether the low back disability was caused or aggravated by the right toe disability. In providing an opinion, the examiner was asked to comment on the Veteran's statements indicating the right toe disability caused the back disability. 

The examiner was also specifically requested to comment on the private treatment records from F.M. Of particular import is a December 2005 private treatment record from F.M. which states, verbatim, "I think that the back is definitely related to the fact that his gait has changed since he has had so much pain in his right lower extremity. He is favoring his left lower extremity and shifting his weight to the left, and it has caused some problems with his back." This directly conflicts with the several negative opinions of record, including the most recent August 2015 opinion, both concerning the presence of a limp and whether the limp could have caused or aggravated the current low back disability.

While the examiner provided otherwise adequate opinions concerning secondary service connection, the private records from F.M., M.D. were again not commented on in the rationale of the opinion. VA cannot disregard positive evidence in the adjudication of a claim. As it was requested that the positive opinion and lay statements be specifically commented on by the examiners, the Board finds it must remand the claim again for an addendum opinion addressing these statements. Id.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the examiner who provided the August 2015 VA medical opinion, or another appropriate medical professional if the examiner is unavailable. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the low back disability was caused by the service-connected right toe disability?

In answering this question, the examiner should comment on the following opinion: "I think that the back is definitely related to the fact that his gait has changed since he has had so much pain in his right lower extremity. He is favoring his left lower extremity and shifting his weight to the left, and it has caused some problems with his back." See December 2005 Private Treatment Record from F.M., M.D, VBMS, labeled Medical Treatment Record - Non-Government Facility, receipt date January 5, 2006. The Veteran's lay statements should also be addressed. 

b) If the right toe disability did not cause the low back disability, is it at least as likely as not (a fifty percent probability or greater) that the low back disability was aggravated (permanently worsened beyond its natural progression) by the right toe disability?

In answering this question, the examiner should comment on the following opinion: "I think that the back is definitely related to the fact that his gait has changed since he has had so much pain in his right lower extremity. He is favoring his left lower extremity and shifting his weight to the left, and it has caused some problems with his back." See December 2005 Private Treatment Record from F.M., VBMS, labeled Medical Treatment Record - Non-Government Facility, receipt date January 5, 2006. The Veteran's statements should also be addressed.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of low back disability by the service-connected disability.

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


